DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosed invention as claimed, as submitted 3/2/2020, has been fully considered and examined on the merits. Claims 1-20 are pending and have been examined on the merits.

Examiner’s Comment
The claimed invention has been examined on the merits and found allowable.

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Hara et al  (JP 59-225111) – The reference teaches (see Derwent English abstract) a composition “containing (A) an oil selected from vegetable oils, animal oils and synthetic oils (especially magnolia oil, squalene, or glycerol tri-2-ethylhexanote)” however distinguished from the instant claims in that the composition of the JP ‘111 reference further contains a synthetic, non-natural component “(B) a silicone oil, preferably a straight-chain or cyclic dimethyl silicone”, and the reference discloses a sprayed liquid but not an atomized, stable emulsion.

REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:
The prior art, including as of record, does not teach or reasonably suggest a composition as instantly claimed (a rinse-free, skin-cleansing, stabilized liquid emulsion (e.g. see claims 1-5, 9-20), suitable for atomization, wherein the composition consists of natural (naturally-occurring or naturally-derived) ingredients and amounts (percent by volume of the composition) of water, at least one carrier oil, at least one essential oil, at least one cleansing agent, and at least one preservative (e.g. see claims 1-5). 
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655